Citation Nr: 0932231	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-36 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for scar 
on the head.

2.  Entitlement to service connection for loss of teeth.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1980 to March 1981 and from July 1985 to September 
2004.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2005 rating 
decision, by the Nashville, Tennessee, Regional Office (RO), 
which granted service connection for scar on the head, 
evaluated as 0 percent disabling, effective in October 2004; 
that rating action also denied service connection for loss of 
teeth.  The Veteran perfected a timely appeal to that 
decision.  

In the October 2005 rating decision, the RO granted service 
connection for status post anterior cruciate ligament repair 
of the right knee, evaluated as 10 percent disabling; service 
connection for status post anterior cruciate ligament repair 
of the left knee, evaluated as 10 percent disabling; and 
service connection for hepatitis B and benign prostatic 
hypertrophy, each evaluated as 0 percent disabling.  A Notice 
of Disagreement (NOD) was received in October 2006.  A 
Statement of the Case (SOC) was issued in September 2007, 
which addressed all those issues.  However, on his VA Form 9, 
received November 2007, the Veteran specifically stated that 
he was appealing only the issues of a higher rating for the 
head scar and service connection for loss of teeth.  See 38 
C.F.R. §§ 20.200, 20.202 (2008).  

On July 7, 2009, the Veteran appeared and offered testimony 
at a hearing before the undersigned Acting Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is of 
record.  At that hearing, the Veteran submitted additional 
evidence, and waived his right to initial review by the RO.  
See 38 C.F.R. § 20.1304 (2008).  

The Board notes that, at his personal hearing, the Veteran 
stated that he suffers from headaches and other neurological 
symptoms associated with the inservice head trauma.  The 
record indicates that the RO previously denied service 
connection for headaches, but did not actually make a 
decision with respect to entitlement to service connection 
for residuals of a head injury (other than scar).  Such a 
disorder is not currently service-connected.  Accordingly, 
that issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to August 18, 2008, the scar on the Veteran's head 
was not visible; it did not demonstrate any of the 
characteristics of disfigurement.  

2.  Since August 18, 2008, the scar on the Veteran's head has 
been manifested by a depressed scar on the front of the head, 
measuring 5.5 cm. (and no more than 9 cm. by 3 mm., as 
measured in September 2008); there is no evidence of scar 
adherence to underlying tissue or any of the following 
characteristics of disfigurement in an area exceeding 6 
square inches (39 sq. cm.):  skin hypo- or hyper-pigmented, 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.), underlying soft tissue missing, and skin indurated and 
inflexible.  

3.  On August 25, 2008, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew his appeal as to 
the issue of entitlement to service connection for loss of 
teeth.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
scar on the head, for the period prior to August 18, 2008, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.118, Diagnostic Codes 7800 (2008).  

2.  The criteria for an initial 10 percent evaluation, and no 
higher, for a scar on the head, for the period beginning 
August 18, 2008, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.118, Diagnostic Code 7800 (2008).  

3.  The criteria for withdrawal of the substantive appeal by 
the Veteran (or his or her representative), concerning the 
claim of entitlement to service connection for loss of teeth, 
have been met; therefore, the Board does not have 
jurisdiction to consider the merits of that claim.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

In regard to the claim for service connection for loss of 
teeth, the Veteran is withdrawing such claim and therefore 
the VCAA provisions are not applicable.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following:  (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran with content-complying VCAA 
notice on the underlying claim of service connection for scar 
of the head by letter, dated in March 2005.  Where, as here, 
service connection has been granted and an initial disability 
rating has been assigned, the service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement to the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  38 C.F.R. § 
3.159(b)(3).

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial rating for head scar, following the initial grant of 
service connection.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

In any case, it is noted that the RO provided post-
adjudication VCAA notice by letters, dated in December 2006 
and May 2008, wherein the Veteran was notified of the type of 
evidence needed to substantiate the claim for a higher 
rating, namely, evidence indicating an increase in severity 
of the service-connected disability and the effect that 
worsening has on the claimant's employment and daily life, 
which included general notice of the criteria of the 
diagnostic code under which the claimant is rated.  The 
Veteran was also notified in general what VA would do to 
assist him.  The notice in December 2006 included the 
provisions for the effective date of a claim and for the 
degree of disability assignable for the claim.

As for content of such VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, including general notice of the criteria of 
the Diagnostic Code under which the claimant is rated).

To the extent that such VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  Nevertheless, the procedural defect was cured, 
as after the RO provided substantial content-complying VCAA 
notice the claim was readjudicated, as evidenced by the 
supplemental statement of the case, dated in October 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded the 
opportunity for a personal hearing before the undersigned in 
July 2009.  The RO has obtained service treatment records and 
private treatment records from Dr. T.W., as identified by the 
Veteran.  He has not identified any additionally available 
evidence, such as VA outpatient records, for consideration.

VA has conducted the necessary medical inquiry in an effort 
to substantiate the higher rating claim.  38 U.S.C.A. § 
5103A(d).  The Veteran was afforded a VA examination in July 
2005, in connection with the original claim of service 
connection, and then a VA examination in September 2008, 
specifically to evaluate the head scar.  The Veteran has not 
contended, and the record does not show, that there is a 
material change in the head scar since the September 2008 
examination to warrant a reexamination under 38 C.F.R. § 
3.327(a).  The Board takes due notice that both examinations 
were evidently conducted by examiners without the benefit of 
the claims file to review.  However, such does not invalidate 
the examination findings on record, as they were based on the 
status of the Veteran's head scar at that time, and does not 
require that the Veteran be reexamined.  The examination 
reports contained sufficient detail for evaluation purposes.  
To remand this case to allow an examiner to review the 
history of the scar and its characteristics would not change 
the current findings of either VA examination upon which the 
Veteran is evaluated.  In short, there is not a "reasonable 
possibility" that further assistance in the form of another 
examination would aid the Veteran's claim.  38 U.S.C.A. § 
5103A.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

II.  Higher Rating for Scar on the Head

Factual Background

The service treatment records indicate that the Veteran 
sustained a head injury in July 1993.  A periodic examination 
in March 1994 reported a scar on the right side of the scalp.  
On examination in May 2003, it was noted that the Veteran 
sustained a severe head trauma in the line of duty in 1993; 
he received approximately 18 stitches.  

The Veteran's initial claim for service connection for a scar 
on the head (VA Form 21-526) was received in June 2004.  The 
Veteran was afforded a VA examination in July 2005.  At that 
time, the Veteran reported being hit in the head with a D 
Cell flashlight and receiving 18 stitches; he reported losing 
consciousness for a few seconds.  Examination of the head, 
eyes, ears, nose and throat was reported as normocephalic and 
atraumatic.  The pertinent diagnosis was head trauma with 
healed residual scar that was not currently visible.  

Private treatment reports from Dr. T.W., dated from May 2006 
to June 2007, do not reflect any treatment for a scar on the 
Veteran's head.  During a clinical visit in February 2007, it 
was noted that the Veteran was concerned about the scar on 
his scalp; however, no clinical findings were reported with 
regards to the scar.  

On August 18, 2008, the Veteran was seen by Dr. T.W. for an 
evaluation of his disabilities.  Examination of the skin 
revealed a 5.5 cm. scar on the right parietal scalp with 
depression of the surface contour.  

At the time of a VA examination in September 2008, it was 
noted that the scar was on the frontal area of the head and 
that it measured 9 cm. in width [sic] and 3 mm. in length 
[sic].  The scar was not tender or adherent.  No limitation 
of function was noted.  No ulceration or breakdown of the 
skin.  There was no underlying tissue loss, and no elevation 
of the scar.  The examiner did note depression of the scar.  
It was lighter than normal.  Attached to the examination 
report were photographs of the Veteran's face and top of the 
head, which show a barely visible scar on the top of the 
head, extending roughly from one side of the head to the 
other side; the photographs serve to show that the scar was 
actually longer than it was wide.  

At his personal hearing in July 2009, the Veteran described 
the incident during which he sustained an injury to the head, 
which required him to get stitches.  The Veteran indicated 
that the scar at times became "extremely irritable", 
especially with elevation and depression of the scar.  The 
Veteran showed the scar to the undersigned, and it was 
observed that the scar was longer than it was wide.  

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board believes that the Veteran's head scar warrants a 
"staged rating", as discussed below.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The RO granted service connection for a scar on the head in 
an October 2005 rating decision, effective in October 2004.  
At that time, a noncompensable evaluation was assigned under 
38 C.F.R. § 4.118, Diagnostic Code 7800.  The Veteran 
contends the current rating evaluation does not accurately 
reflect the severity of his disability.  He specifically 
claims that his scar meets one of the characteristics of 
disfigurement under the applicable rating criteria.  

Under Diagnostic Code 7800, a 10 percent evaluation is 
warranted for disfigurement of the head, face or neck with 
one characteristic of disfigurement.  A 30 percent evaluation 
is warranted for disfigurement of the head, face or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with 2 or 3 characteristics of 
disfigurement.  The eight characteristics of disfigurement 
for evaluation purposes are: (1) a scar 5 inches or more (13 
or more cm.) in length; (2) a scar at least 1/4 inch (0.6 
cm.) wide at its widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding 6 square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); and (8) and indurated and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  

Other applicable Diagnostic Codes concerning the rating of 
scars include Diagnostic Code 7803, which provides for a 10 
percent rating for unstable, superficial scars, and 
Diagnostic Code 7804, which allows for a 10 percent rating 
for superficial scars that are painful on examination.  38 
C.F.R. § 4.118.  Notes after these diagnostic codes define an 
unstable scar as one where there is frequent loss of covering 
of the skin over the scar, and explain that a superficial 
scar is one not associated with underlying soft tissue 
damage.  Additionally, scars may be rated on the limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Based on the medical evidence of record, the Board finds that 
the scar on the Veteran's head does not warrant a compensable 
disability rating under Diagnostic Codes 7800, 7803, 7804, or 
7805 for the period prior to August 18, 2008.  In fact, on 
examination in July 2005, the examiner described the 
Veteran's head scar as being healed and not currently 
visible.  Although the scar is slightly hypopigmented, the 
medical evidence on file during this period does not 
establish the existence of any of the remaining seven 
characteristics of disfigurement.  There was no evidence of 
inflexibility the area of the scar, and there was no evidence 
of elevation or depression of the contour of the scar on 
palpation.  Consequently, the head scar did not meet the 
criteria for disfigurement under Diagnostic Code 7800.  
Additionally, the evidence fails to indicate that the scar is 
painful or unstable as required for a compensable rating 
under Diagnostic Codes 7803 or 7804.  Further, there is no 
indication that the scar resulted in any functional 
impairment as would warrant consideration of Diagnostic Code 
7805.  As such the preponderance of the evidence is against a 
compensable evaluation for the head scar prior to August 18, 
2008.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Board notes, however, that beginning August 18, 2008, the 
medical evidence on file demonstrates that the Veteran's 
disability picture related to his service-connected head scar 
warrants a compensable rating.  In this regard, an August 18, 
2008 progress note from Dr. T.W. reported a 5.5 cm. scar on 
the right parietal scalp with depression of the surface 
contour.  Subsequently, the September 2008 VA examiner 
observed that the scar was located on the frontal area of the 
head and measured 9 cm. by 3 mm.; it was noted that the scar 
was depressed.  However, it was smooth and nontender, with no 
adherence to the underlying structure, no keloid formation, 
and caused no limitation of motion.  In light of the 
foregoing, the scar has been shown to be manifested by one of 
the characteristics of disfigurement, i.e., depression, 
thereby warranting a 10 percent rating, and no higher, under 
Diagnostic Code 7800.  

The Board finds that the scar on the Veteran's head does not 
meet the criteria for a disability rating higher than 10 
percent, for the period beginning August 18, 2008, under any 
other potentially applicable diagnostic code.  For example, 
10 percent is the maximum rating available under Codes 7803 
and 7804, for superficial, unstable scar and superficial, 
painful scar, respectively, and there is no indication that 
the scar resulted in any functional impairment as would 
warrant consideration of a higher rating under Code 7805.  38 
C.F.R. § 4.118, Diagnostic Codes 7803-7805.  

Extraschedular Rating

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Comparing the Veteran's disability level and symptomatology 
to the rating schedule, the degree of disability is 
contemplated by the rating schedule and the assigned 
schedular rating is, therefore, adequate, and no referral for 
an extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).   

III.  Service Connection for Loss of Teeth

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the Veteran 
personally without the express written consent of the 
Veteran.  38 C.F.R. § 20.204(c) (2008).  

By a rating action in October 2005, the RO denied the 
Veteran's claim for service connection for loss of teeth.  A 
notice of disagreement (NOD) with that determination was 
received in October 2006, and a statement of the case (SOC) 
was issued in September 2007.  The veteran perfected an 
appeal of the above rating decision by filing a substantive 
appeal (VA Form 9) in November 2007.  In August 2008, the 
Veteran submitted a statement in support of claim (VA Form 
21-4138), expressing a desire to withdraw his appeal as to 
the issue of service connection for loss of teeth.  

Thus, the Board finds that the Veteran withdrew his appeal as 
to the issue of entitlement to service connection for loss of 
teeth.  Hence, there remains no allegation of errors of fact 
or law for appellate consideration on that issue.  Therefore, 
the provisions of the Veterans Claims Assistance Act (VCAA) 
are not applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the claim of 
entitlement to service connection for loss of teeth; as such, 
that issue is dismissed.  


							(ORDER on NEXT PAGE)


ORDER

An initial compensable evaluation for scar on the head, for 
the period prior to August 18, 2008, is denied.  

An initial 10 percent evaluation, and no higher, for scar on 
the head, for the period beginning August 18, 2008, is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.  

The claim of entitlement to service connection for loss of 
teeth is dismissed.  



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


